Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by Natanzon (US 2016/0283329 A1), published on September 29, 2016.
	As to claim 1, Natanzon teaches “capturing lOs; adding the lOs to a journal” in par. 0024 (“the journals may include DO and UNDO information compile form IO’s communicated from the data protection…”). 
Natanzon teaches “adding undo data to the journal for one or more locations” in figure 2, par. 0093.
Natanzon teaches “and using the lOs and the undo data to determine when, during a timespan defined by the journal, a backup could have been taken” in figure 2, par. 0093 (undo data with a specific point in time as to determine when, during a timespan defined by the journal, a backup could have been taken).
As to claim 11, it is rejected for similar reason as claim 1.

As to claim 2, Natanzon teaches “wherein the undo data comprises data that was in a location 'L' prior to writing of a first I0 to that location 'L' during the timespan defined by the journal” in figure 2, par. 0093.
As to claim 12, it is rejected for similar reason as claim 2.

As to claim 3, Natanzon teaches “wherein determining when the backup could have been taken comprises comparing data at various locations indicated in the backup with data that was present in those locations at some point during the timespan defined by the journal” in paragraphs [0118-0119].
As to claim 13, it is rejected for similar reason as claim 3.

As to claim 4, Natanzon teaches “wherein, for a location ‘L’, the undo data is added to the journal the first time that an IO is written to ‘L’ during the timespan defined by the journal” in par. 0093.
As to claim 14, it is rejected for similar reason as claim 4.

As to claim 5, Natanzon teaches “wherein the journal comprises, for one of the locations, the time when an IO was written to that location, and the content written to that location at that time” in figure 2 and par. 0093.
As to claim 15, it is rejected for similar reason as claim 5.

As to claim 6, Natanzon teaches “wherein determining when the backup could have been taken comprises creating a classification that indicates, for each of a plurality of locations identified in the backup, respective data that was present at those locations at each point in time within the timespan defined by the journal” in figure 2, par. 0093, or paragraphs [0115-0116].
As to claim 16, it is rejected for similar reason as claim 6.

As to claim 7, Natanzon teaches “wherein capturing the IOs comprises intercepting the IOs as the IOs are directed from an application to a primary storage entity” in figure 5, par. 0139.
As to claim 17, it is rejected for similar reason as claim 7.

As to claim 8, Natanzon teaches “wherein IOs are captured only during the timespan defined by the journal” in par. 0128 (“…periodically or on demand…”).
As to claim 18, it is rejected for similar reason as claim 8.

As to claim 9, Natanzon teaches “wherein IOs are captured before and after the backup was taken” in paragraphs [0023-0024] (DO stream of IOs are captured before and after the backup was taken).
As to claim 19, it is rejected for similar reason as claim 9.

As to claim 10, Natanzon teaches “wherein the backup is taken within the timespan define by the journal” in par. 0132 (snapshots are created on a periodic or non-periodic basis...).
As to claim 20, it is rejected for similar reason as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485.  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/
Primary Examiner, Art Unit 2165